****************************************************************
 The ‘‘officially released’’ date that appears near the
beginning of this opinion is the date the opinion was
released as a slip opinion. The operative date for the
beginning of all time periods for filing postopinion
motions and petitions for certification is the ‘‘officially
released’’ date appearing in the opinion.
 This opinion is subject to revisions and editorial
changes, not of a substantive nature, and corrections
of a technical nature prior to publication in the
Connecticut Law Journal.
****************************************************************
                         IN RE KARTER F.*
                             (AC 44496)
                       Alvord, Clark and Sullivan, Js.

                                   Syllabus

The respondent father appealed to this court from the judgment of the trial
     court terminating his parental rights with respect to his minor child,
     K. Held:
1. The respondent father could not prevail on his claim that the trial court
     improperly found that the Department of Children and Families made
     reasonable efforts to reunify him with K and that he was unable or
     unwilling to benefit from such efforts.
    a. The trial court’s finding that the department made reasonable efforts
    to reunify the respondent father with K was supported by substantial
    evidence and was not clearly erroneous: in light of the circumstances
    created by the father, including his incarceration, this court could not
    conclude that the department’s efforts were unreasonable; the depart-
    ment provided the father with the opportunity to visit with K, which
    he initially declined, and, once visits were requested, the department
    consistently provided them, and the department encouraged the father
    to avail himself of services offered by his correctional facility; thus, the
    department’s efforts were in line with efforts that this court has pre-
    viously found to be reasonable.
    b. The trial court properly found that the respondent father was unable
    or unwilling to benefit from reunification services: the court recognized
    that, due to the father’s incarceration, which this court has stated is a
    relevant and appropriate factor for the trial court to consider, he would
    be unavailable to K until his release, K was only four months old at the
    time of the father’s incarceration and, even assuming that he was paroled
    at the earliest possible release date, K would be a five year old child
    who has no emotional connection to the father; the court made ample
    relevant factual findings, including that the father’s incarceration ren-
    dered him unable to benefit from reunification efforts, and findings
    concerning the father’s unresolved mental and emotional issues, his
    failure to take advantage of the opportunities that the department offered
    to treat those issues, and his failure to bond with K during his incarcera-
    tion.
2. The respondent father’s claim that the trial court incorrectly concluded
     that he failed to rehabilitate pursuant to statute (§ 17a-112 (j) (3) (B)
     (i)) was unavailing: although the father claimed that the court failed to
     consider the COVID-19 pandemic and the resulting cessation of services
     while he was incarcerated, he failed to acknowledge that the relevant
     date for considering whether he failed to rehabilitate was the date on
     which the petition for termination of parental rights was filed, which,
     in the present case, was approximately seven months before the onset
     of the COVID-19 pandemic; the father did not fully comply with the
     court-ordered specific steps requiring him to complete available mental
     health and intimate partner violence treatment and to visit K as often
     as permitted by the department, and the trial court properly found that
     the father’s failure to engage in services and to improve his parenting
     skills called into question his ability to take responsibility as a parent
     and supported the court’s finding that he puts his own needs before
     those of K and, thus, the record did not support the belief that the father
     could achieve a responsible role in K’s life within a reasonable period
     of time.
3. The respondent father could not prevail on his claim that the trial court
     improperly found that termination of his parental rights was in K’s
     best interests: the court made findings pursuant to each of the factors
     delineated by the applicable statute (§ 17a-112 (k)) and, although the
     father claimed that he could still rehabilitate, the trial court correctly
     determined that the father would not be able to assume a responsible
     position in K’s life within a reasonable time; moreover, K’s interests in
     stability and permanence outweighed the father’s interest in the care
     and custody of K; furthermore, the father did not make progress in
   addressing his issues as required by his specific steps, and K, who was
   three years and nine months old at the time the court rendered judgment
   terminating the father’s parental rights, had lived with his half brother
   in the same foster home since he was adjudicated neglected, he had
   bonded with his foster parents, who hoped to adopt K, as well as with
   the other children in the home, and expert testimony indicated that
   removing K from the foster home would be not only disruptive, but trau-
   matic.
         Argued May 13—officially released August 24, 2021**

                           Procedural History

   Petition by the Commissioner of Children and Fami-
lies to terminate the respondents’ parental rights with
respect to their minor child, brought to the Superior
Court in the judicial district of Fairfield, Juvenile Mat-
ters at Bridgeport, and transferred to the judicial district
of New Haven, Juvenile Matters; thereafter, the case
was tried to the court, Conway, J.; judgment denying
the respondent father’s motion to revoke commitment
and transfer guardianship and terminating the respon-
dents’ parental rights, from which the respondent father
appealed to this court. Affirmed.
  David B. Rozwaski, assigned counsel, for the appel-
lant (respondent father).
  Elizabeth Bannon, assistant attorney general, with
whom, on the brief, were William Tong, attorney gen-
eral, and Evan O’Roark, assistant attorney general, for
the appellee (petitioner).
                          Opinion

   CLARK, J. The respondent father, Charles W. (respon-
dent), appeals from the judgment of the trial court ren-
dered in favor of the petitioner, the Commissioner of
Children and Families (commissioner), terminating his
parental rights with respect to his minor child, Karter
F., pursuant to General Statutes § 17a-112 (j).1 On
appeal, the respondent claims that in terminating his
parental rights, the trial court improperly found that
(1) the department made reasonable efforts to reunify
him with his child and that he was unable or unwilling
to benefit from reunification services, (2) he had failed
to rehabilitate, and (3) it was in the best interests of
the child to terminate his parental rights. We disagree
with the respondent and, accordingly, affirm the judg-
ment of the trial court.
   The following facts and procedural history are rele-
vant. The child was born in March, 2017. In June, 2017,
the respondent was arrested on charges of breach of
the peace in the second degree and assault in the third
degree after he allegedly punched the mother in the
face and spat on her, an incident for which the mother
obtained a protective order against him. In July, 2017,
the respondent again was arrested and charged with,
inter alia, assault in the first degree, risk of injury to a
child and carrying a pistol without a permit, in connec-
tion with an incident in which he allegedly shot a thir-
teen year old boy. His bond was set at $1 million and
he was incarcerated at the Northern Correctional Insti-
tution.
   On September 21, 2017, the Department of Children
and Families (department) filed neglect petitions on
behalf of the minor child and his maternal half brother.
On October 10, 2017, the department invoked a ninety-
six hour administrative hold on behalf of the child, due
to the mother’s unaddressed mental health and intimate
partner violence issues, lack of stable housing, and the
respondent’s incarceration.2 The respondent was given
specific steps to facilitate reunification, which were
approved and ordered by the court on October 13, 2017.
On that same date, an order of temporary custody was
filed and granted. The court held a hearing on October
20, 2017, to address the order of temporary custody.
On October 26, 2017, the respondent appeared and,
through appointed counsel, agreed to the order of tem-
porary custody. The respondent requested a paternity
test, which was ordered by the court. During the termi-
nation hearing, the court found that ‘‘[a]t a January 18,
2018 court hearing, the court and the parties reviewed
the results of the paternity test: there existed a 99.99
percent likelihood that [the respondent] was [the
child’s] father.’’ The respondent initially contested the
results of the court-ordered paternity test and requested
a contested paternity hearing, which the court sched-
uled. The respondent, however, elected not to proceed
with the hearing and acknowledged paternity, which
the court adjudicated on February 7, 2018.
   Also in January, 2018, the child was adjudicated
neglected and committed to the care and custody of
the commissioner. Final specific steps were ordered
for the respondent at the January 18, 2018 hearing,
which required the respondent, inter alia, to engage in
counseling; cooperate with service providers of mental
health treatment, intimate partner violence treatment
and education, and parenting services as determined
appropriate by the department; attend and complete a
domestic violence program; avoid the criminal justice
system; and visit the child as often as permitted by the
department. A department social worker first contacted
the respondent in May, 2018. While he was incarcerated,
from September, 2018, to March, 2020, the respondent
engaged in monthly one hour supervised visits with
the child.3 Because the respondent was incarcerated,
limiting what services the department could provide to
him directly, the department encouraged the respon-
dent to utilize services and programs available through
the Department of Correction. Those services and pro-
grams were paused in 2020, when the COVID-19 pan-
demic rendered their provision no longer feasible.
   On January 15, 2019, following a guilty plea and con-
viction of the criminal charges stemming from the inci-
dent in which the respondent shot a minor, the respon-
dent was sentenced to seven years in prison. He was
transferred from Northern Correctional Institution to
Cheshire Correctional Institution, where he became eli-
gible for a number of services and programs offered by
that facility.
   Approximately seven months prior to the start of the
COVID-19 pandemic, on August 28, 2019, the commis-
sioner filed a petition to terminate the respondent’s
parental rights as to the child pursuant to § 17a-112 (j),
on the grounds that the child had been adjudicated
neglected and the respondent had (1) failed to achieve
sufficient personal rehabilitation and (2) lacked an
ongoing parent-child relationship. The commissioner
alleged that the department had made reasonable
efforts to reunify the child with the respondent, but the
respondent was unwilling or unable to benefit from the
department’s efforts because he had not engaged in
recommended mental health services or otherwise
addressed his issues, was incarcerated, and struggled to
engage appropriately with the child during supervised
visits, despite having received support and education.
The commissioner further alleged that termination of
the respondent’s parental rights was in the child’s best
interests because the respondent had not engaged in
court-ordered treatment or recommended services, dis-
played little interest in the child during supervised vis-
its, and was serving a seven year prison sentence. The
commissioner alleged that the child was attached to
his foster parents, with whom he had lived, along with
his half brother, since October, 2017.
   The commissioner appended a social study to the
termination petition pursuant to Practice Book § 35a-
9, which was admitted into evidence. The study stated
that the department encouraged the respondent to ‘‘par-
take in individual counseling services in May, 2018,’’
and referred the respondent ‘‘to Integrated Wellness for
individual therapy [and] employment assistance’’ and
‘‘mental health counseling with the Interface Center.’’
Despite these referrals, the study stated that, although
the respondent began participating in anger manage-
ment services on January 25, 2019, he ‘‘ha[d] not started
individual therapy at Cheshire Correctional [Institution]
. . . .’’ The respondent ‘‘ha[d] not participated in any
therapeutic services to date per his counselor’s report.’’
The respondent also ‘‘ha[d] not made efforts to utilize
the correctional [facility’s] books to educate himself on
the roles of a father and the importance of engagement
with [the child].’’ The court found that, although the
respondent engaged in anger management sessions,
prayer groups, and prison employment once he was
transferred to Cheshire Correctional Institution, he ‘‘has
yet to [engage] in meaningful and necessary mental
health treatment or [intimate partner violence] treat-
ment.’’
  The study also stated that the respondent declined
to request visitation with the child until August, 2018.4
When visits between the respondent and the child com-
menced in September, 2018, the respondent ‘‘struggle[d]
to engage with [the child] . . . [did] not speak to [the
child] during his visits and during times [the child was]
sad or crie[d], he [did] not attempt to nurture or console
him. [The respondent] display[ed] little to no interest
in [the child’s] well-being during supervised visits and
ha[d] limited physical contact with him. For example,
[he] . . . [vented] about his life while incarcerated and
[did] not ask for updates on [the child’s] developmental,
medical or social well-being.’’
   The court conducted a termination trial remotely5 on
November 23 and 30, 2020. At trial, Inés Schroeder, a
clinical and forensic psychologist, testified that she had
performed a court-ordered psychological evaluation of
the respondent in January, 2020. Schroeder’s evaluation
report was admitted into evidence, and revealed that
the respondent struggles with anger, as evidenced by his
June, 2017 domestic violence arrest, and has difficulty
appreciating the needs of the child. When asked if the
respondent demonstrated an understanding as to why
the child was in foster care, Schroeder testified that
the respondent ‘‘felt that he had not done anything
wrong’’ and that the child was in the petitioner’s care
‘‘because [the mother] was unable to take care of him
. . . .’’ Schroeder also testified that she had observed
the child and the respondent together. Consistent with
the statements in the study, the child was silent for
most of the observed visit and ‘‘did not engage playfully
and actively until about the last ten minutes of the
interaction and he did so at a distance.’’ By contrast,
the child was ‘‘very animated . . . [and] . . . sought
physical affection voluntarily and spontaneously’’ when
he was with his foster parents. The department’s social
worker also testified that the respondent had not partic-
ipated in any mental health services while he was incar-
cerated and that he failed to engage with the child
during visits or display an emotional bond with him.
   Following the trial, on December 3, 2020, the court
issued a memorandum of decision granting the petition
on the grounds that the respondent had failed to rehabil-
itate6 and that termination was in the child’s best inter-
ests. The court first found that the department had
made reasonable efforts to locate the respondent and
to reunify him with the child, but found that the respon-
dent was unable to benefit from those efforts. The court
set forth the following factual findings in support of that
determination. The respondent has been incarcerated
since July, 2017, when the child was four months old,
and his sentence runs until 2024, with the earliest possi-
ble release date in the fall of 2022. The department
provided the respondent with monthly supervised visits
with the child, but, due to the respondent’s paternity
challenge, those visits did not become possible until
February, 2018, when the respondent’s paternity was
adjudicated. The respondent did not request visits with
the child until six months later, in August, 2018. The
department began to provide visits in September, 2018.
After his sentencing in January, 2019, the respondent
engaged in anger management sessions, prayer groups,
and a work program. The court acknowledged that ‘‘the
services available to a respondent father housed in [a
correctional facility] [are] not as robust as community
based services,’’ but, nonetheless, found that the depart-
ment made reasonable efforts to reunify the respondent
with the child, given the monthly visits and referrals to
programs offered by Cheshire Correctional Institution.
The court also found that, regardless of the reduction
in correctional programs due to the COVID-19 pandemic
after the termination petition was filed, the respon-
dent’s protracted incarceration prevented reunifica-
tion.
   The court next addressed the adjudicatory ground
of failure to rehabilitate. Reviewing the respondent’s
circumstances, the court determined that his ‘‘present
situation renders him incapable of being a meaningful
resource’’ for the child because his incarceration
extended to at least the fall of 2022. The child was four
months old when the respondent was incarcerated and,
even if the respondent were released on the earliest
possible release date, in the fall of 2022, the child would
then be five years old and have no emotional connection
to the respondent. Even on release, the respondent
would need to reintegrate into the community and
engage in ‘‘meaningful, beneficial, and direly needed
mental health treatment’’ before he could parent the
child. The court credited Schroeder’s report extensively
in support of this finding, quoting several of her observa-
tions. The court highlighted Schroeder’s observation
that the respondent struggles with depression and
exhibits ‘‘below average cognitive functioning’’ and a
‘‘limited grasp of social etiquette and expectations.’’
(Internal quotation marks omitted.) The respondent has
difficulty managing his feelings, as ‘‘[i]ntense anger
often yields highly volatile and aggressive actions
. . . .’’ (Internal quotation marks omitted.) Signifi-
cantly, the respondent disclosed to Schroeder, in dis-
cussing the June, 2017 domestic violence incident in
which he punched the mother, that ‘‘I am very paranoid
and if someone gets close, I start swinging. It sets me
into this mood and [I] don’t see nothing but blackness.
I don’t recall what I do during the blackness period. I
have had that since I was a little kid.’’ (Internal quotation
marks omitted.) Schroeder opined that the respondent
‘‘struggles to consider his child’s needs above his own
[and] . . . has limited insight into his child’s psycho-
logical needs.’’ (Internal quotation marks omitted.) The
court, therefore, concluded that the petitioner had
proven the adjudicatory ground of failure to rehabilitate
under § 17a-112 (j) (3) (B) (i), namely, that the respon-
dent ‘‘failed to achieve such degree of personal rehabili-
tation as would encourage the belief that within a rea-
sonable time, considering the age and needs of the child,
[he] could assume a responsible position in the life of
the child . . . .’’ The court found that the respondent’s
‘‘requisite degree of parental rehabilitation . . . given
[the child’s] specific needs . . . is simply not foresee-
able in a reasonable period of time.’’
   The court proceeded to the dispositional phase of
the proceedings, in which it addressed the best interests
of the child pursuant to § 17a-112 (k), and made the
findings required by that statute by clear and convincing
evidence. The court found that, from July, 2017, when
the respondent was arrested after shooting a minor, to
September, 2018, when visits between the child and the
respondent began, there was no contact between the
respondent and the child. From September, 2018 to
March, 2020, the respondent ‘‘was a once a month, one
hour presence in [the child’s] life,’’ because, due to
his incarceration, the department could only provide
monthly supervised prison visits. During these visits,
the respondent ‘‘squander[ed] his parenting time
. . . .’’
  The court found that, while he was incarcerated, the
respondent showed no interest in involving himself in
the child’s life, and his behavior was consistent with
Schroeder’s observations that he put his own needs
over those of the child. The court considered the
respondent’s behavior at visits, his lack of attempts to
connect with the child outside of visits apart from mail-
ing him one birthday card in 2020, and his paternity
challenge.7 The court also found that court-ordered spe-
cific steps had been in effect since October, 2017, but
the respondent had yet to engage in either mental health
or intimate partner violence treatment, which were nec-
essary for him to rehabilitate.
   The court also discussed the child’s current place-
ment. It found that, in October, 2017, the department
placed the child and his half brother with the same
foster family, which plans to adopt both children. The
child, who remains in that placement, was three years
and nine months old at the time of the court’s judgment
terminating the respondent’s parental rights. The court
emphasized, pursuant to § 17a-112 (k) (4), the child’s
strong attachment to his foster family and psychological
home.8 It credited Schroeder’s testimony concerning
the child’s interactions, finding that ‘‘[b]oth brothers
have thrived . . . and a positive, nurturing and loving
parent-child bond exists between both boys and their
foster parents.’’ The court found that the child also
enjoys a positive sibling bond with his foster parents’
three biological children. Disrupting that attachment,
as Schroeder opined, would ‘‘needlessly place [the
child] at risk of emotional and psychological upset or
harm.’’
  Finally, the court found that it was not aware of ‘‘any
person, parent, agency or economic circumstance’’ that
had prevented the respondent from establishing or
maintaining a meaningful relationship with the child.
The court concluded, on the basis of clear and convinc-
ing evidence, that termination of the respondent’s
parental rights was in the best interests of the child.
This appeal followed.
                             I
  The respondent first challenges the court’s findings,
made pursuant to § 17a-112 (j) (1), that the department
made reasonable efforts to reunify him with the child
and that he was unable or unwilling to benefit from
such efforts. We address these claims together.
   Section 17a-112 (j) (1) provides in relevant part: ‘‘The
Superior Court . . . may grant a petition filed pursuant
to this section if it finds by clear and convincing evi-
dence that (1) the Department of Children and Families
has made reasonable efforts to locate the parent and
to reunify the child with the parent in accordance with
subsection (a) of section 17a-111b, unless the court
finds in this proceeding that the parent is unable or
unwilling to benefit from reunification efforts . . . .’’
(Emphasis added.) ‘‘Because the two clauses are sepa-
rated by the word ‘unless,’ this statute plainly is written
in the conjunctive. Accordingly, the department must
prove either that it has made reasonable efforts to
reunify or, alternatively, that the parent is unwilling or
unable to benefit from reunification efforts. Section
17a-112 (j) clearly provides that the department is not
required to prove both circumstances. Rather, either
showing is sufficient to satisfy this statutory element.’’
(Emphasis in original.) In re Jorden R., 293 Conn. 539,
552–53, 979 A.2d 469 (2009).
   ‘‘[W]e . . . review the trial court’s decision . . .
with respect to whether the department made reason-
able efforts at reunification for evidentiary sufficiency.’’
(Internal quotation marks omitted.) In re Corey C., 198
Conn. App. 41, 59, 232 A.3d 1237, cert. denied, 335 Conn.
930, 236 A.3d 217 (2020). ‘‘[W]e review the trial court’s
subordinate factual findings for clear error.’’ (Internal
quotation marks omitted.) Id. Similarly, in reviewing a
trial court’s determination that a parent is unable to
benefit from reunification services, ‘‘we review the trial
court’s ultimate determination . . . for evidentiary suf-
ficiency, and review the subordinate factual findings
for clear error.’’ (Citation omitted.) In re Gabriella A.,
319 Conn. 775, 790, 127 A.3d 948 (2015).
                             A
  The respondent first claims that the court’s finding
that the department made reasonable efforts to reunify
him with the child was clearly erroneous. He argues
that monthly visits and mere referrals to treatment are
not ‘‘reasonable’’ efforts and his incarceration does not
excuse the department from satisfying its obligation to
make reasonable efforts.9 We disagree.
  ‘‘The word reasonable is the linchpin on which the
department’s efforts in a particular set of circumstances
are to be adjudged, using the clear and convincing stan-
dard of proof. Neither the word reasonable nor the
word efforts is, however, defined by our legislature or
by the federal act from which the requirement was
drawn. . . . [R]easonable efforts means doing every-
thing reasonable, not everything possible.’’ (Emphasis
omitted; internal quotation marks omitted.) In re Hector
L., 53 Conn. App. 359, 371, 730 A.2d 106 (1999).
   The respondent essentially argues that the depart-
ment should have gone to greater lengths on his behalf.
Specifically, the respondent claims that the department
could have provided ‘‘hands-on’’ teaching of parenting
skills by a professional, rather than the mere granting
of access to the prison library, or ‘‘additional services
which could be implemented, such as therapeutic visita-
tion, intensive family preservation, parent-child coun-
seling (which can only be implemented when the child
is in the home of the parent), as well as other services.’’
(Internal quotation marks omitted.) He also suggests
that the department ‘‘could at least have contracted
with an outside provider to facilitate visits and engage
[him] in parenting education at the same time . . . .’’
We disagree.
  Merely arguing that the department could have done
more is not enough to overturn the trial court’s finding
that the department’s efforts were ‘‘reasonable’’ under
the circumstances. ‘‘[I]n light of the circumstances cre-
ated by the respondent’’; In re Anvahnay S., 128 Conn.
App. 186, 192, 16 A.3d 1244 (2011); we cannot conclude
that the department’s efforts were unreasonable. As
this court has stated, the reality is that ‘‘incarceration
imposes limitations on what the department and its
social workers can do and what services it can provide
for an incarcerated parent facing termination of his or
her parental rights.’’ In re Katia M., 124 Conn. App.
650, 670, 6 A.3d 86, cert. denied, 299 Conn. 920, 10 A.3d
1051 (2010). The reasonableness of the department’s
efforts must be viewed in the context of these limita-
tions.
   This court has previously concluded that similar
efforts by the department were reasonable for the pur-
poses of § 17a-112 (j) (1). In In re Hector L., supra, 53
Conn. App. 371–72, for instance, much like in the pres-
ent case, the department provided consistent visits with
the child and encouraged the respondent to take advan-
tage of parenting and substance abuse programs offered
by the Department of Correction. The respondent
claimed that ‘‘the department ‘could have done more’
to provide reunification services while he was incarcer-
ated.’’ Id., 371. This court disagreed, concluding that,
‘‘[a]lthough the respondent could not avail himself of
the programs normally available through the depart-
ment because of the restraints imposed by his incarcera-
tion, he is not excused from making use of available
programs offered by the [D]epartment of [C]orrec-
tion.’’10 Id., 372. See also, e.g., In re Kamal R., 142 Conn.
App. 66, 71, 62 A.3d 1177 (2013) (‘‘[w]hile the respondent
faults the department for not being more involved in
his programs while he was incarcerated, we note that
while he was in the custody of [the Commissioner of
Correction], the department was unable to offer him
services’’); cf. In re Jermaine S., 86 Conn. App. 819,
838–39, 863 A.2d 720 (department made reasonable
efforts when it recommended programs offered in
prison, communicated with respondent’s mother, and
brought child to correctional facility for two visits with
respondent father), cert. denied, 273 Conn. 938, 875
A.2d 43 (2005).
   In the present case, the record supported the court’s
determination that the department made reasonable
efforts to reunify the respondent with the child. The
department provided the respondent with the opportu-
nity to visit with the child, which the respondent initially
declined until finally requesting visits in August, 2018.
Once visits began in September, 2018, the department
provided them on a consistent basis. The respondent
was provided with final court-ordered specific steps in
January, 2018, and, as early as May, 2018, the depart-
ment encouraged him to avail himself of services and
programs offered by his correctional facility. In sum,
the respondent had the opportunity to pursue the thera-
peutic treatments offered by Cheshire Correctional
Institution from at least January 15, 2019, when he was
sentenced, onward.11 The department’s efforts to pro-
vide visits and to refer the respondent to resources
offered by the Department of Correction are in line
with efforts that this court has found reasonable in
other cases involving incarcerated parents. See, e.g., In
re Jermaine S., supra, 86 Conn. App. 838–39; In re
Hector L., supra, 53 Conn. App. 371. We, therefore,
conclude that the court’s finding that the department
made reasonable efforts to reunify the respondent with
the child was supported by substantial evidence in the
record and was not clearly erroneous.
                            B
   The respondent also claims that the court improperly
found that he was unable or unwilling to benefit from
reunification services for his child because he is pres-
ently incarcerated. Relying on the rule that incarcera-
tion alone is not a sufficient ground for the termination
of one’s parental rights; see, e.g., In re Juvenile Appeal,
Docket No. 10155, 187 Conn. 431, 443, 446 A.2d 808
(1982); the respondent argues that the court’s decision
must be read to rest entirely on his incarceration. We
do not agree with the respondent’s characterization.
    This court has stated, in the context of a parent’s
failure to rehabilitate, that although a parent’s incarcer-
ation cannot form the sole basis for a termination of
parental rights, it is a relevant and appropriate factor
for the court to consider. See In re Leilah W., 166
Conn. App. 48, 73, 141 A.3d 1000 (2016) (stating that
‘‘incarceration nonetheless may prove an obstacle to
reunification due to the parent’s unavailability’’ (inter-
nal quotation marks omitted)). That principle applies
with equal force to the determination of whether a
parent is unable or unwilling to benefit from reunifica-
tion efforts. In finding that the respondent’s ‘‘present
situation renders him incapable of being a meaningful
resource for [the child],’’ the court recognized the real-
ity that the respondent would be unavailable as a
resource for the child until at least the fall of 2022, if
not until his 2024 maximum release date. The child was
only four months old at the time of the respondent’s
incarceration and, even assuming that the respondent
was paroled at the earliest possible release date, during
the fall of 2022, the child would ‘‘then be a five year
old boy who has no emotional connection or comfort
level’’ with the respondent. These circumstances cannot
be ignored.
   Although the court’s analysis of this prong is brief
and states, perhaps inartfully, that the respondent’s
‘‘protracted incarceration . . . renders him unable to
benefit from reunification efforts,’’ we do not construe
this analysis to mean that the mere fact of the respon-
dent’s incarceration was the sole basis for the court’s
finding that he was unable to benefit from the depart-
ment’s efforts. Our review of the court’s memorandum
of decision and the record reveals that the court made
ample relevant factual findings concerning the respon-
dent’s unresolved mental and emotional issues and his
failure to take advantage of the opportunities that the
department offered him to treat those issues or to bond
with the child during his incarceration. Specifically, the
court found that the respondent did not complete the
therapeutic treatment required by his specific steps. He
does not challenge the court’s finding that, as of the
time of trial, he had not done so, nor does he even
attempt to explain his failure to comply with that spe-
cific step. The respondent points only to his participa-
tion in other programs and services. Although he ‘‘par-
ticipated’’ in supervised visits, the court credited the
department social worker’s observation that, when
afforded the opportunity to visit with the child, the
respondent did ‘‘not attempt to interact with [the child]
at all.’’ (Internal quotation marks omitted.) Moreover,
visits were delayed for almost one year due to the
respondent’s conduct. He challenged paternity, even
when biological testing determined that he was the
child’s father, delaying the possibility of visits until Feb-
ruary, 2018. He then declined to request visits until
August, 2018. The respondent has not demonstrated
that any of these findings were clearly erroneous.
Although the court made these findings in the context of
its disposition of the respondent’s failure to rehabilitate,
they also support its determination that the respondent
was unable or unwilling to benefit from the depart-
ment’s reunification efforts. Reading its decision as a
whole; see, e.g., In re November H., 202 Conn. App.
106, 118, 243 A.3d 839 (2020) (appellate court reads
memorandum of decision in context as whole); we con-
clude that the court’s finding that the respondent was
unable or unwilling to benefit from the department’s
reunification efforts was not clearly erroneous.
                             II
  The respondent also claims that the court improperly
found that he failed to rehabilitate pursuant to § 17a-
112 (j) (3) (B) (i).12 We do not agree.
   ‘‘A hearing on a petition to terminate parental rights
consists of two phases, adjudication and disposition.
. . . In the adjudicatory phase, the trial court deter-
mines whether one of the statutory grounds for termina-
tion of parental rights [under . . . § 17a-112 (j)] exists
by clear and convincing evidence. If the trial court deter-
mines that a statutory ground for termination exists, it
proceeds to the dispositional phase.’’ (Internal quota-
tion marks omitted.) In re Jacob M., 204 Conn. App.
763, 777,     A.3d    , cert. denied, 337 Conn. 909, 253
A.3d 43 (2021), and cert. denied, 337 Conn. 909, 253
A.3d 44 (2021).
  ‘‘Section 17a-112 (j) (3) (B) requires the court to find
by clear and convincing evidence that . . . the parent
of [the] child has been provided specific steps to take
to facilitate the return of the child to the parent . . .
and has failed to achieve such degree of personal reha-
bilitation as would encourage the belief that within a
reasonable time, considering the age and needs of the
child, such parent could assume a responsible position
in the life of the child . . . .’’ (Internal quotation marks
omitted.) In re Corey C., supra, 198 Conn. App. 66–67.
   ‘‘Personal rehabilitation as used in the statute refers
to the restoration of a parent to his or her former con-
structive and useful role as a parent. . . . [Section 17a-
112] requires the trial court to analyze the [parent’s]
rehabilitative status as it relates to the needs of the
particular child, and further, that such rehabilitation
must be foreseeable within a reasonable time.’’ (Internal
quotation marks omitted.) In re Damian G., 178 Conn.
App. 220, 237, 174 A.3d 232 (2017), cert. denied, 328
Conn. 902, 177 A.3d 563 (2018).
   ‘‘[A] conclusion of failure to rehabilitate is drawn
from both the trial court’s factual findings and from its
weighing of the facts . . . . Accordingly . . . the
appropriate standard of review is one of evidentiary
sufficiency, that is, whether the trial court could have
reasonably concluded, upon the facts established and
the reasonable inferences drawn therefrom, that the
cumulative effect of the evidence was sufficient to jus-
tify its [ultimate conclusion]. . . . When applying this
standard, we construe the evidence in a manner most
favorable to sustaining the judgment of the trial court.
. . . We will not disturb the court’s subordinate factual
findings unless they are clearly erroneous.’’ (Internal
quotation marks omitted.) Id.
   The essence of the respondent’s claim is that the trial
court improperly concluded that he failed to rehabilitate
because it failed to consider the degree to which the
COVID-19 pandemic and his incarceration affected him.
In his brief to this court, he argues that ‘‘we cannot
apply the same standard to [him] in this case . . . when
he has not been in a position to receive and engage in
service[s] due to circumstances beyond his control,
such as the COVID-19 pandemic safety issues.’’13 As a
result, he claims that the court should have afforded
him with further opportunities to engage with resources
provided through the department in order to demon-
strate that he can rehabilitate. We do not agree.
   Although the respondent argues that the court failed
to consider the COVID-19 pandemic and the resulting
cessation of services, he fails to acknowledge that the
relevant date for considering whether he failed to reha-
bilitate is the date on which the termination of parental
rights petition was filed, which in this case was in
August, 2019, approximately seven months before the
onset of the COVID-19 pandemic in March, 2020. See
footnote 9 of this opinion. Although a court ‘‘may rely
on events occurring after the date of the filing of the
petition to terminate parental rights when considering
the issue of whether the degree of rehabilitation is suffi-
cient to foresee that the parent may resume a useful role
in the child’s life within a reasonable time’’; (emphasis
in original; internal quotation marks omitted) In re Jen-
nifer W., 75 Conn. App. 485, 495, 816 A.2d 697, cert.
denied, 263 Conn. 917, 821 A.2d 770 (2003); it is not
required to do so.
   As discussed in part I B of this opinion, the respon-
dent was provided with final specific steps in January,
2018. He did not fully comply with these specific steps,
which required him to complete available mental health
and intimate partner violence treatment and to visit the
child as often as permitted by the department, despite
having approximately one and one-half years to do so.
Moreover, the respondent appears to concede that he
has not fully rehabilitated. In his brief, he admits that
‘‘there is no doubt that there were a number of issues
that [he] has to deal with in order to reunify with [the
child].’’ The record supports that concession and the
trial court’s finding that he will not do so within a
reasonable amount of time.
   As the trial court correctly found, the respondent’s
failure to engage in the rehabilitative services available
to him and to work to improve his parenting skills calls
into question his ability to take responsibility as a parent
and supports the court’s finding that he puts his own
needs before those of the child. See In re Mariah S.,
61 Conn. App. 248, 266, 763 A.2d 71 (2000) (respondent
mother who consistently put her own needs before
those of child and did not take visitation and counseling
obligations seriously or develop parenting skills failed
to rehabilitate), cert. denied, 255 Conn. 934, 767 A.2d
104 (2001); In re Amy H., 56 Conn. App. 55, 60, 742
A.2d 372 (1999) (respondent father who did not take
advantage of visits or rehabilitative programs failed to
rehabilitate). The court’s finding relative to the respon-
dent’s lack of engagement and failure to take responsi-
bility also finds support in Schroeder’s report, which
noted that the respondent blames the mother and does
not recognize his own role in the child’s removal from
the home. The record simply does not support the belief
that the respondent could achieve a responsible role
in the life of the child within a reasonable period of time.
   The question for the court was whether the respon-
dent could rehabilitate in a reasonable period of time.
See In re Damian G., supra, 178 Conn. App. 237. The
court stated that ‘‘it will take [the respondent] months,
possibly years, to successfully reintegrate himself into
the community, and to engage in meaningful, beneficial
and direly needed mental health treatment. He would
need to exhibit a sustained period of abstinen[ce] from
criminal and violent behaviors.’’ The record demon-
strates that the respondent has yet to seek said treat-
ment. His anger issues remain as delineated in Schroed-
er’s evaluation, which states that the respondent
admitted that he sometimes blacks out in rage. The
result, as the court concluded, is that he is ‘‘incapable
of being a meaningful resource for [the child]’’ for the
foreseeable future. The record supports the court’s find-
ing that the respondent’s behavioral issues prevent him
from assuming the role of a responsible parent in a
reasonable time frame.
  As a result, we conclude that the court’s finding that
the respondent failed to rehabilitate was not clearly
erroneous. There was sufficient evidence in the record
to support the court’s findings and we are not left with
a definite and firm conviction that a mistake was made.
                            III
  The respondent next claims that the court improperly
found that termination of his parental rights was in the
child’s best interests. We disagree.
    We set forth the applicable law regarding the disposi-
tional phase of a termination of parental rights hearing.
‘‘It is well settled that we will overturn the trial court’s
decision that the termination of parental rights is in the
best interest of the [child] only if the court’s findings
are clearly erroneous. . . . The best interests of the
child include the child’s interests in sustained growth,
development, well-being, and continuity and stability
of [his or her] environment. . . . In the dispositional
phase of a termination of parental rights hearing, the
trial court must determine whether it is established by
clear and convincing evidence that the continuation of
the respondent’s parental rights is not in the best inter-
est of the child. In arriving at this decision, the court
is mandated to consider and make written findings
regarding seven factors delineated in [§ 17a-112 (k)].
. . . The seven factors serve simply as guidelines for
the court and are not statutory prerequisites that need
to be proven before termination can be ordered. . . .
There is no requirement that each factor be proven
by clear and convincing evidence.’’ (Internal quotation
marks omitted.) In re Alison M., 127 Conn. App. 197,
211, 15 A.3d 194 (2011).
   ‘‘[T]he balancing of interests in a case involving termi-
nation of parental rights is a delicate task and, when
supporting evidence is not lacking, the trial court’s ulti-
mate determination as to a child’s best interest is enti-
tled to the utmost deference. . . . [A]lthough a trial
court shall consider and make written findings regard-
ing the factors enumerated in § 17a-112 (k), a trial
court’s determination of the best interests of a child
will not be overturned on the basis of one factor if
that determination is otherwise factually supported and
legally sound.’’ (Internal quotation marks omitted.) In
re Nevaeh W., 317 Conn. 723, 740, 120 A.3d 1177 (2015).
  In the present case, the court made findings pursuant
to each of the seven § 17a-112 (k) factors14 before find-
ing, by clear and convincing evidence, that termination
of the respondent’s parental rights was in the best inter-
ests of the child. The substance of the respondent’s
claim on appeal concerns his rehabilitation; he claims
that it is not in the child’s best interests to be separated
from his biological father because the respondent can
still rehabilitate. This claim lacks merit because, for the
reasons set forth in part II of this opinion, the court’s
determination that the respondent will not be able to
assume a responsible position in the child’s life within
a reasonable time was not clearly erroneous and was
supported by substantial evidence. Additionally, the
child’s interests in stability and permanence in this case
outweigh the respondent’s interest in the care and cus-
tody of his child.
   The respondent also fails to recognize that, in the
dispositional stage, the emphasis ‘‘appropriately shifts
from the conduct of the parent to the best interest of
the child . . . [t]he best interests of the child include
the child’s interests in sustained growth, development,
well-being, and continuity and stability of [his or her]
environment.’’ (Internal quotation marks omitted.) In
re Alison M., supra, 127 Conn. App. 211. To the extent
that the parent’s conduct is relevant, ‘‘the proper focus
is on the ability of the biological parent and how that
ability or limitation of ability relates to the best interest
of the child . . . .’’ In re Paul M., 154 Conn. App. 488,
505, 107 A.3d 552 (2014).
   Notwithstanding the department’s provision of super-
vised visits and referrals to services, the respondent
did not make progress in addressing his issues as
required by his specific steps. He claims that he did not
have enough time with the child to develop a relation-
ship, but the record contains evidence that he delayed
initiating visits with the child and then ‘‘squander[ed]’’
his time with the child when visits occurred. The
respondent also made little, if any, effort to stay
informed about the child’s life outside of the monthly
visits. The department’s social worker testified that the
respondent did not exhibit a bond with the child.
   The now four year old child has lived with his mater-
nal half brother in the same foster home since October,
2017, where he has resided since he was approximately
four months old. At the time of the court’s judgment,
the child was three years and nine months old. He has
a bond with his foster parents and looks to them for
support. He also has a positive relationship with the
other children in the home. The foster parents plan to
adopt him, thereby affording him long-term stability.
Expert testimony in the record indicates that removing
the child from the foster home would be not only disrup-
tive, but traumatic. Moreover, the respondent is not
expected to be released from incarceration until late
2022, at the very earliest; if released at that point, he
would remain subject to parole. Even then, the court
found that it would take months, if not years, for the
respondent to find suitable housing and employment,
reintegrate into the community, and engage in neces-
sary mental health treatment.
   The child needs a permanent and stable environment,
which his foster family currently offers and which the
respondent cannot provide within the foreseeable
future. The court’s findings concerning the child’s
attachment to his foster home stand in sharp contrast
to its findings concerning the respondent’s unavailabil-
ity and lack of attachment to the child. See, e.g., In re
Davonta V., 98 Conn. App. 42, 49–50, 907 A.2d 126 (2006)
(contrasting respondent mother’s ‘‘serious and long-
term history of instability’’ and absences from child’s
life with stability of child’s foster home), aff’d, 285 Conn.
483, 940 A.2d 733 (2008). ‘‘Children cannot wait for
years for a determination that they should be returned
to their natural parents [or] placed permanently in an
adoptive home . . . . The delays that are annoying and
frustrating to adults . . . can permanently damage
children and their families . . . .’’ (Internal quotation
marks omitted.) Pamela B. v. Ment, 244 Conn. 296, 314,
709 A.2d 1089 (1998). Given the child’s young age and
need for stability and permanence, we conclude that
the record supports the court’s finding that termination
of the respondent’s parental rights is in the child’s best
interests.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   Moreover, in accordance with federal law; see 18 U.S.C. § 2265 (d) (3)
(2018); we decline to identify any party protected or sought to be protected
under a protective order or a restraining order that was issued or applied
for, or other through whom that party’s identity may be ascertained.
   ** August 24, 2021, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     The court also terminated the parental rights of the respondent mother,
Le’eisha F. (mother), who consented to termination and is not a party to
this appeal. Because the mother is not participating in this appeal, we will
refer in this opinion to the respondent father as the respondent.
   2
     At that time, the child’s older maternal half brother also was removed
from the mother’s care. The mother and the half brother’s biological father
later consented to the termination of their parental rights as to the child’s
half brother.
   3
     The respondent did not visit with the child in December, 2019, because
the Department of Correction, for reasons not disclosed in the record, was
unable to make the respondent available.
   4
     The only evidence of the reason for this delay is the department’s social
study, which states that the respondent had, at first, refused visits. At trial,
the respondent disputed this evidence, testifying that he had requested visits
in March, 2018. The court did not find that this testimony was credible,
stating in its decision that ‘‘[t]he evidence does not support [the respondent’s]
time line.’’ On appeal, the respondent does not challenge this factual determi-
nation.
   5
     Due to the COVID-19 pandemic, the Judicial Branch held remote hearings
using the Microsoft Teams platform. For more information, see State of
Connecticut, Judicial Branch, Connecticut Guide to Remote Hearings for
Attorneys and Self-Represented Parties (November 13, 2020), available at
https://jud.ct.gov/HomePDFs/ConnecticutGuideRemoteHearings.pdf (last
visited August 20, 2021) (‘‘Microsoft Teams is a collaborative meeting app
with video, audio, and screen sharing features’’).
   6
     The court ultimately found that the respondent had failed to rehabilitate.
It, therefore, did not reach the alternative ground alleged by the commis-
sioner, lack of an ongoing parent-child relationship. See, e.g., In re Shane
P., 58 Conn. App. 234, 242, 753 A.2d 409 (2000) (satisfaction of one statutory
ground under § 17a-112 (j) (3) is sufficient).
   7
     In finding that the respondent put his own needs before those of the
child, the court also considered the respondent’s concurrent motion to
revoke commitment and transfer guardianship of the child from his foster
family to a nonrelative guardian. The respondent had previously expressed
a desire that the child and his half brother not be separated. The court
quoted the respondent’s explanation at trial that ‘‘I changed my mind, why
should I not be happy?’’ as indicative of the respondent’s sense of entitlement.
(Internal quotation marks omitted.) The court denied the respondent’s
motion in its decision. Although on his appeal form the respondent purports
to appeal that order, the respondent has not briefed this issue, and, therefore,
we decline to address it.
   8
     ‘‘[T]he court is statutorily required to address in writing the feelings and
emotional ties of the child with respect to . . . any person who has exer-
cised physical care, custody or control of the child for at least one year and
with whom the child has developed significant emotional ties.’’ (Internal
quotation marks omitted.) In re Joseph M., 158 Conn. App. 849, 870–71, 120
A.3d 1271 (2015).
   9
     The respondent also argues that the March, 2020 cessation of services
due to the COVID-19 pandemic is a factor that should be considered in his
favor, as well as his incarceration. The COVID-19 pandemic began after the
petition to terminate the respondent’s parental rights was filed in August,
2019, however, and this court has noted that Practice Book § 35a-7 provides
that the trial court generally ‘‘is limited to evidence of events preceding the
filing of the petition or the latest amendment’’ in the adjudicatory phase of
a termination proceeding.’’ (Internal quotation marks omitted.) In re Yolanda
V., 195 Conn. App. 334, 346, 224 A.3d 182 (2020). Moreover, despite the
cessation of in person services in March, 2020, the department provided
the respondent with services for more than one year prior to the COVID-
19 pandemic.
   10
      This court also noted that the respondent failed to identify ’’how such
services could have been offered while he was incarcerated.’’ (Emphasis
added.) In re Hector L., supra, 53 Conn. App. 371–72. Similarly, in the present
case, the respondent has not demonstrated that, in light of his incarceration,
the department could have provided the additional services he claims it
should have provided.
   11
      The department provided the respondent with initial court-ordered spe-
cific steps toward reunification on October 13, 2017, and final specific
steps on January 18, 2018. Those specific steps described services that the
respondent should have pursued, namely, mental health, parenting, and
intimate partner violence treatment, ‘‘all as allowed by [the Department of
Correction].’’ See, e.g., In re Kamal R., supra, 142 Conn. App. 71 (respondent
provided with specific steps).
   12
      General Statutes § 17a-112 (j) provides in relevant part: ‘‘The Superior
Court . . . may grant a petition filed pursuant to this section if it finds by
clear and convincing evidence that . . . (3) . . . (B) the child (i) has been
found by the Superior Court . . . to have been neglected, abused or uncared
for in a prior proceeding . . . and the parent of such child has been provided
specific steps to take to facilitate the return of the child to the parent . . .
and has failed to achieve such degree of personal rehabilitation as would
encourage the belief that within a reasonable time, considering the age and
needs of the child, such parent could assume a responsible position in the
life of the child . . . .’’
   13
      The respondent also appears to argue that the services available to him
were insufficient for him to fully rehabilitate. Because we conclude in part
I A of this opinion that the department’s efforts were reasonable, this aspect
of the respondent’s claim is not persuasive and we do not address it further
in this part of the opinion.
   14
      General Statutes § 17a-112 (k) provides: ‘‘Except in the case where
termination of parental rights is based on consent, in determining whether
to terminate parental rights under this section, the court shall consider and
shall make written findings regarding: (1) The timeliness, nature and extent
of services offered, provided and made available to the parent and the child
by an agency to facilitate the reunion of the child with the parent; (2)
whether the Department of Children and Families has made reasonable
efforts to reunite the family pursuant to the federal Adoption and Safe
Families Act of 1997, as amended from time to time; (3) the terms of any
applicable court order entered into and agreed upon by any individual or
agency and the parent, and the extent to which all parties have fulfilled
their obligations under such order; (4) the feelings and emotional ties of
the child with respect to the child’s parents, any guardian of such child’s
person and any person who has exercised physical care, custody or control
of the child for at least one year and with whom the child has developed
significant emotional ties; (5) the age of the child; (6) the efforts the parent
has made to adjust such parent’s circumstances, conduct, or conditions to
make it in the best interest of the child to return such child home in the
foreseeable future, including, but not limited to, (A) the extent to which
the parent has maintained contact with the child as part of an effort to
reunite the child with the parent, provided the court may give weight to
incidental visitations, communications or contributions, and (B) the mainte-
nance of regular contact or communication with the guardian or other
custodian of the child; and (7) the extent to which a parent has been
prevented from maintaining a meaningful relationship with the child by
the unreasonable act or conduct of the other parent of the child, or the
unreasonable act of any other person or by the economic circumstances of
the parent.’’